DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 01, 2022 has been entered.

  			                        Status of Claims 
3.   	Claims 1, 12 and 17 have been amended. Claims 1-20 are pending in the 

Application.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ukkadam Pub. No. US 2011/0283333 A1 (Hereinafter “Ukkadam”) , in view of Dimitrovski et al. Pub. No. US 2022/0060350 A1 (Hereinafter “Dimitrovski”), further in view of Bender et al. Pub. No. US 2013/0097316 A1 (Hereinafter “Bender”).
 	Regarding Claim 1, Ukkadam discloses a method of authenticating the location of a viewing device for receiving content (see abstract), the method comprising: 
storing a plurality of connection identifiers in a database, each of the plurality of connection identifiers being associated with a corresponding one of a plurality of networking devices (see paragraph [0066]), each of the plurality of networking devices being associated with one or more of a plurality of user accounts (see paragraph [0084]);
each of the plurality of networking devices being installed permanently or semi-permanently in a location (see paragraph [0048]);
 receiving a request from a viewing device to access content from a server, the request being associated with a user account (see paragraphs [0040] and  [0091]); 
selecting from the database one or more first connection identifiers associated with the user account to which the request is associated (see paragraph [0091]); 
obtaining a second connection identifier of the plurality of connection identifiers between the viewing device and the server (see paragraph [0038]); 
determining if the second connection identifier matches one of the one or more first connection identifiers (see paragraphs [0057]-[0058]); and 
providing content to the viewing device if the second connection identifier matches one of the one or more of the first connection identifiers (see paragraph [0065]).  
Ukkadam fails to explicitly disclose:
obtaining a second connection identifier of the plurality of connection identifiers by determining from a connection between the viewing device and the server a networking device involved in the connection; 
denying the request from the viewing device to access content if the second connection identifier does not match any of the one or more of the first connection identifiers.
In analogous art, Dimitrovski teaches:
obtaining a second connection identifier of the plurality of connection identifiers by determining from a connection between the viewing device and the server a networking device involved in the connection (see paragraphs [0020],  [0069] and [0081]); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ukkadam with the teaching as taught by Dimitrovski in order to provide a method of receiving a request to connect to a home area network, which can be used to provide the experience of a home connection to a user of a client device when it is not directly connected to its home area network.
Ukkadam in view of Dimitrovski fail to disclose:
denying the request from the viewing device to access content if the second connection identifier does not match any of the one or more of the first connection identifiers.
In analogous art, Bender teaches:
denying the request from the viewing device to access content if the second connection identifier does not match any of the one or more of the first connection identifiers (see paragraphs [0017] and [0034]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ukkadam in view of Dimitrovski with the teaching as taught by Bender in order to enable access to resources in an enterprise perimeter when accessing services by connecting to a network through a wireless connection with another device.

Regarding Claim 2, Ukkadam in view of Dimitrovski and Bender teach the method as discussed in the rejection of claim 1. Dimitrovski further discloses in which the second connection identifier is obtained by extracting data from the request (see paragraphs [0023] and [0058]). 

Regarding Claim 3, Ukkadam in view of Dimitrovski and Bender teach the method as discussed in the rejection of claim 2. Dimitrovski further discloses the second connection identifier is included in the request (see paragraphs [0023] and [0058]).  
.  
Regarding Claim 4, Ukkadam in view of Dimitrovski and Bender teach the method as discussed in the rejection of claim 1. Dimitrovski further discloses obtaining information identifying a networking device of the plurality of networking devices, and the step of obtaining the second connection identifier comprises selecting the second connection identifier from the database or a second database based on the second connection identifier being associated with the networking device identified by the identifying information (see paragraphs [0020],  [0069] and [0081]).
 
Regarding Claim 5, Ukkadam in view of Dimitrovski and Bender teach the method as discussed in the rejection of claim 4. Dimitrovski further discloses the information identifying the networking device is obtained by extracting data from the request (see paragraphs [0089] and [0092]). 

Regarding Claim 6, Ukkadam in view of Dimitrovski and Bender teach the method as discussed in the rejection of claim 5. Dimitrovski further discloses the information identifying the networking device is included in the request (see paragraphs [0089] and [0092]). 
.  
Regarding Claim 7, Ukkadam in view of Dimitrovski and Bender teach the method as discussed in the rejection of claim 4. Ukkadam further discloses the identifying information comprises one or more of an IP address, a serial number, or a media access control (MAC) address) (see paragraph [0051]). 
.  
Regarding Claim 8, Ukkadam in view of Dimitrovski and Bender teach the method as discussed in the rejection of claim 1. Ukkadam further discloses plurality of first connection identifiers are one of international mobile subscriber identities (IMSIs), international mobile equipment identities (IMEIs), MAC addresses, or a serial number of the networking device (see paragraph [0051]).   


	Regarding Claim 9, Ukkadam in view of Dimitrovski and Bender teaches the 

method as discussed in the rejection of claim 1. Dimitrovski further discloses the 

plurality of first connection identifiers are international mobile subscriber identities 

(IMSIs) (see paragraphs [0016], [0020] and  [0093]).   

 	Regarding Claim 10, Ukkadam in view of Dimitrovski and Bender teach the method as discussed in the rejection of claim 1. Ukkadam further discloses in which the networking device is a fixed wireless residential gateway (see paragraph [0047]). 

Regarding Claim 11, Ukkadam in view of Dimitrovski and Bender teach the method as discussed in the rejection of claim 1. Ukkadam further discloses receiving a request from a viewing device further comprises receiving access credentials from 3Preliminary Amendment the viewing device, and in which the first connection identifier is associated with the access credentials (see paragraph [0061]).   

Regarding Claims 12 and 17, the claims are being analyzed with respect to the discussion being made in the rejection of claim 1.

Regarding Claims 13 and 18, the claims are being analyzed with respect to the discussion being made in the rejection of claim 2.

 Regarding Claim 14, the claim is being analyzed with respect to the discussion being made in the rejection of claim 3.

 Regarding Claims 15 and 19, the claim is being analyzed with respect to the discussion being made in the rejection of claim 4.

 Regarding Claim 16, the claim is being analyzed with respect to the discussion being made in the rejection of claim 5

Regarding Claim 20, Ukkadam in view of Dimitrovski and Bender teach the system as discussed in the rejection of claim 17. Ukkadam further discloses the one or more servers being configured to receive a request from a device for a transaction to occur further comprises being configured to receive a request from a viewing device to access content from a server and in which the one or more servers being configured to allow the requested transaction to occur if the second connection identifier matches one or more of the first connection identifiers further comprises the one or more servers being configured to provide content to the viewing device if the second connection identifier matches one of the one or more of the first connection identifiers (see paragraphs [0058])-[0059]).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAZAR TILAHUN/Primary Examiner, 
Art Unit 2424                                                                                                                                                                                                        
                                                                                                                                                                                                   
/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424